Detailed Action

1.	This Office Action is responsive to the Application 16/985,768 filed 08/05/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.	The disclosure is objected to because of the following informalities:
On page 1, under section “Cross-Reference to Related Applications”, the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,764,116.  

For example:
Instant application 16/985,768
Parent application US 10,764,116

Claim 1. A system for troubleshooting a network, the system comprising:

one or more processors; and
memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:

receiving a query, wherein the query identifies one or more problems in the network;

retrieving contextual information and problem information, associated with the one or more problems, from a knowledge base;

generating a first recommendation list comprising one or more recommendations, wherein each of 










receiving a selection of a recommendation from the first recommendation list; updating the knowledge base to include information associated with the selection of the recommendation; and






Claim 1. A system for troubleshooting a network, the system comprising:

a processor; and
a memory coupled to the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:


receiving a first query, wherein the first query defines one or more problems in the network;

based on the first query, retrieving contextual information and problem information;


based on the retrieved contextual information and problem information, generating one or more 

analyzing an impact each course of action for the at least one course of action has on the network;
based on the impact analysis, outputting a recommendation list to resolve the one or more problems defined in the first query, wherein the recommendation list comprises one or more of the generated one or more recommendations;

receiving a selection of a recommendation from the  recommendation list and based on the selected recommendation, updating the first query;

in response to the selected recommendation, generating network performance data;
analyzing the network performance data; and



8.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,764,116 substantially contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


9.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441